          Case 7:19-mj-08151-MRG Document 1 Filed 08/29/19 Page 1 of 2



                                        ~~
 -
ti

     Approved
                 by : J U ~ * O R ~                                  •   'ORIGINAL
                     Special Assistant United States Attorney

     Before:         THE HONORABLE MARTIN R. GOLDBERG
                     United States Magistrate Judge
                     Southern District of New York

                                                    -x
     UNITED STATES OF AMERICA                                MISDEMEANOR
                                                             COMPLAINT


                                                             Violation of
                  - v-                                       38 C. F . R. 1.218(a) ( 7 )


     ARTHUR P. GREENE

                                                             COUNTY OF OFFENSE :
                   Defendant                                 WESTCHESTER

                                                    -x

     SOUTHERN DISTRICT OF NEW YORK , ss :

          ANTHONY LUCIANO , being duly sworn , deposes and says
     that he is a Police Officer , assigned to the Department of
     Veterans Affairs Police Service , Montrose Veterans
     Administration Hospital , Montrose , New York , which is
     located in the Southern District of New York , and charges
     as follows:

                                   COUNT ONE

           On or about June 17 , 2019 , at the Montrose Veterans
     Administration Hospital , Montrose , New York , within the
     special maritime and territorial jurisdiction of the United
     States , in the Southern District of New York , ARTHUR P.
     GREENE , the defendant , unlawfully , knowingly and willfully
     possessed alcohol on Veterans Administration property , to -
     wit : defendant returned from a pass carrying a box and
     inside the box was eight bottles of liquor .

                ( 38 Code of Federal Regulations , 1.218 (a) (7) )


          The basis for the deponent ' s knowledge and for the
     foregoing charges are , in part , as follows :
     Case 7:19-mj-08151-MRG Document 1 Filed 08/29/19 Page 2 of 2


1.  I am a Police Officer , assigned to the Department of
Veterans Affairs Police Service , Montrose Veterans
Administration Hospital , Montrose , New York , which is
located in the Southern District of New York .

2 . Upon information and belief , on or about June 17 , 2019 ,
at approximately 2 : 30 p . m., the defendant returned to Bldg
52 on VA property from a pass carrying a box and the health
technician , Dawn Bush , asked him what was in the box and
the defendant responded "liquor ." Bush opened the box and
discovered eight bottles of different liquors inside . VA
police were contacted and responded to the scene .

3 . Officer Thiele responded and interviewed Bush with
regards to the incident. Bush provided a written statement .
Officer Thiele advised the defendant of his rights which he
invoked . PO Thiele took possession of the box which
contained one bottle each of Ketel One Botanical Peach and
Orange Blossom Vodka ; Bacardi Mango Rum ; Alize Pineapple
French Vodka Liqueur ; Svedka Mango Pineapple Vodka ; 360
Mango Vodka ; Don Q Pina Puerto Rican Rum Pineapple ; Soleil
Mimosa Mango Wine and Stoli Crushed Pineapple Vodka .

4.  The defendant was arrested and taken to the police
station for booking and processing .

6 . The defendant was fingerprinted and photographed and
issued a United States District Court Violation Notice for
unauthorized introduction of alcohol on VA property (DCVN
Number 9044126/SY53)

WHEREFORE, deponent prays that the a                 defendant be
imprisoned or bailed , as the case ma




                        A
                        VA Police Service


Sworn to before me this
29th day of March 20 7




HONORABLE MARTIN
United States Magistrate Judge
Southern District of New York
